Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/21/2020.  
The information disclosure statement/s (IDS/s) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/21/2020 are acceptable.
Claims 1-12 are pending and have been examined.
Objection to the Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 & 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomioka et al. (U.S. 2015/0214838 A1) in view of Suzuki (U.S. 2015/0277458 A1).  
In re to claim 1, Tomioka et al. disclose a voltage regulator (i.e. fig. 1, see p. [0026]) comprising: an output transistor (i.e. 106) having a source connected to an input terminal (i.e. 101) and having a drain connected to an output terminal (i.e. 102); an error amplifier (i.e. 103) configured to control a gate of the output transistor so that a feedback voltage (i.e. FB voltage from the voltage divider 104/105, see fig. 1) based on an output voltage of the output terminal matches a first reference voltage (i.e. Vref, see p. [0029 & 0031]).  Except, Tomioka et al. fail to explicitly disclose that a first transistor having a gate to which a second reference voltage is supplied; and a first resistor connected between the gate of the output transistor and a source of the first transistor, and configured to function as a resistance constituting a phase compensation circuit by a current flowing through the first resistor in response to a small output current of the output transistor.  Whereas, Suzuki teaches that a first transistor (i.e. 114, fig. 1) having a gate to which a second reference voltage (i.e. reference voltage from 130) is supplied; and a first resistor (i.e. 115) connected between the gate of the output transistor (i.e. 109) and a source of the first transistor (i.e. source of 114), and configured to function as a resistance constituting a phase compensation circuit by a current flowing through the first resistor in response to a small output current of the output transistor (i.e. see ps. [0023-0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage regulator of Tomioka et al. by incorporating a second reference voltage circuit of Suzuki in order to regulate and stabilize the gate voltage of the output transistor and also provide grounding to the output transistor, as taught by Suzuki.
In re to claim 7, Tomioka et al. disclose a voltage regulator (i.e. fig. 1, see p. [0026]) according to claim 1.  Except, Tomioka et al. fail to explicitly disclose that further comprising: a first current mirror circuit configured to provide a current proportional to a current flowing from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage regulator of Tomioka et al. by incorporating a current mirror circuit of Suzuki in parallel to the output transistor in order to regulate and stabilize the current flow through the output transistor, as taught by Suzuki.
In re to claim 9, Tomioka et al. disclose a voltage regulator (i.e. fig. 1, see p. [0026]) according to claim 1.  Except, Tomioka et al. fail to explicitly disclose that further comprising: a sixth transistor configured to provide a current proportional to the current flowing through the first resistor to a divided resistor provided between the output terminal and the ground terminal to provide the feedback voltage.  Whereas, Suzuki teaches that further comprising: a sixth transistor (i.e. 109, fig. 1) configured to provide a current proportional to the current flowing through the first resistor (i.e. 115) to a divided resistor (i.e. 105/106) provided between the output terminal (i.e. 102) and the ground terminal (i.e. 100) to provide the feedback voltage (i.e. Vfb, fig. 1, see p. [0026]).
Allowable Subject Matter
Claims 2 & 8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second reference voltage is based on a voltage at the input terminal larger than or equal to a sum of an absolute value of a threshold voltage of the output transistor and an absolute value of a threshold voltage of the first transistor”.  
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second resistor having one end connected to an output terminal of a first reference voltage circuit configured to output the first reference voltage, and having another end connected to an input terminal of the error amplifier; and a second current mirror circuit configured to provide, to the other end of the second resistor, a current proportional to the current flowing through the first resistor”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

	Claims 3-6 & 10-12 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 3, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third transistor having a drain and a gate connected to a drain of the second transistor and having a source connected to a ground terminal; and a first resistor connected between a source of the first transistor and the drain of the third transistor”. 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 4-6 and 10-12, claims 4-6 and 10-12 depend from claim 3, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839